Citation Nr: 1241770	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  04-40 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.  

2.  Entitlement to service connection for chronic renal insufficiency, to include as secondary to service-connected disability.  

3.  Entitlement to service connection for bladder cancer, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1972.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in March 2004 and March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The issues of entitlement to service connection for peripheral neuropathy, coronary artery disease, hypertension, and chronic renal insufficiency, all claimed as secondary to service-connected diabetes, were denied by the RO in the rating decision of March 2004, based on January 2004 claims, and by its decision of November 2007, the Board also denied each such matter.  An appeal to the U.S. Court of Appeals for Veterans Claims (Court), followed and the parties to that appeal thereafter jointly moved the Court to vacate the Board's prior decision and remand all of the issues so additional Board review could be undertaken.  By its order, dated in April 2009, the Court granted the parties' motion and the case was then returned to the Board.  

While the case remained pending at the Court, the RO by its rating decision of March 2008 denied entitlement of the Veteran to service connection for bladder cancer, to include as due to inservice exposure to herbicides. 

In June 2009, the Board remanded the issues involving entitlement to service connection for coronary artery disease, hypertension, chronic renal insufficiency, and peripheral neuropathy to permit the Veteran to appear for a hearing before the Board, sitting at the RO.  That hearing, which had been preceded by a separate Board hearing in July 2006, occurred in December 2009, and following a return of the case to the Board for further review, the Board by its decision of June 2010 denied entitlement to secondary service connection for peripheral neuropathy and remanded to the RO the remaining issues on appeal, to include service connection for bladder cancer, so that additional development could be undertaken.  

On remand, the RO by its rating decision of September 2011 granted service connection for ischemic heart disease involving coronary artery disease and residuals of a myocardial infarction.  In April 2012 action, the RO granted service connection for peripheral artery disease and diabetic peripheral neuropathy of each lower extremity and, in addition, found the Veteran entitled to a total disability rating for compensation based on individual unemployability.  Notice, too, is taken that, while the case remained in remand status, the Veteran appointed a different attorney to represent him in this matter.  Following the RO's attempts to complete the actions sought by the Board through its June 2010 remand, the case has been returned to the Board for further review.  

This appeal is REMANDED directly to the RO on the basis of attorney representation.  VA will notify the appellant if further action is required on his part.  


REMAND

By its June 2010 remand, the Board, in part, directed the RO to obtain medical opinions from qualified professionals as to whether the disabilities at issue, hypertension and chronic renal insufficiency, were chronically aggravated by service-connected diabetes mellitus.  As noted above, service connection has now been established for coronary artery disease/ischemic heart disease, peripheral artery disease of the lower extremities, and peripheral neuropathy of the lower extremities, in addition to diabetes mellitus.  

In August 2010, a VA Compensation and Pension physician, E. Parson, M.D., offered medical opinions following his review of the claims folder that it was less likely as not that the Veteran's service-connected diabetes mellitus had aggravated either his chronic renal insufficiency or hypertension, citing as the rationale the fact that his diabetes remained under fair control, that no worsening of his creatinine level had occurred, and that there had been no progressive decline in renal function.  Dr. Parson further reported in connection with the Veteran's hypertension that his blood urea nitrogen (BUN) level remained normal.  It was further reported that diabetes mellitus did not cause hypertension and that aggravation would have occurred only if it were shown that it contributed to deteriorating renal function.  

The same VA physician reiterated in a February 2012 opinion that it was less likely as not that the Veteran's diabetes had chronically aggravated his hypertension or chronic renal insufficiency beyond natural progress of those diseases.  There was noted to be a long history of hypertension that predated the onset of diabetes and his hypertension was indicated to be at times poorly controlled, but was currently well controlled on medication.  In the physician's opinion, the Veteran's renal insufficiency was caused by a long history of hypertension.  As to both, the physician indicated that review of the claims folder failed to provide evidence that aggravation of either claimed disorder had occurred.  

A physician's assistant afforded the Veteran a VA general medical examination in March 2012 and offered several medical opinions, chief among which was that the Veteran's chronic renal failure was not as likely as not "related to" service-connected diabetes mellitus or service-connected coronary artery disease/ischemic heart disease.  No opinion was offered as to aggravation of hypertension or chronic renal disease due to service-connected disability.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Id.  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123. 

A remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Here, the opinions offered relating to the question of aggravation of hypertension and/or chronic renal insufficiency from service-connected disability are inadequate.  Aggravation is defined for legal purposes as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms and, in this instance, that question is not adequately addressed.  In particular, the same three factors were cited for the conclusion that no aggravation of either entity was shown, along with a normal BUN value in the discussion regarding the aggravation of hypertension.  The fact that hypertension predated the existence of diabetes mellitus is not shown to be relevant to the question of whether an increase in severity of the Veteran's hypertension was a direct result of his diabetes, and while the opinions speak at least in part to the relationship between hypertension and kidney function, Dr. Parson's opinions from 2011 and 2012 reflect conflicting opinions as to the degree of control of the Veteran's hypertension, it being variously described as being under fair control, poor control, and well-controlled.  As well, the impact of the Veteran's diabetes on the degree of control of his blood pressure is not fully addressed by Dr. Parson or by the VA physician's assistant.  Moreover, there is some question presented as to whether in fact there has been a change in creatinine levels and a progressive decline in kidney function, as the Veteran's renal insufficiency was found in March 2008 to be at stage III with an increasing creatinine level, to that of stage IV-V when evaluated by VA during 2012.  Likewise, the Veteran has indicated that he has been advised of his worsening kidney function, such that kidney dialysis is or will be necessary in the near future.  Additionally, no opinion has been offered as to whether the service-connected coronary artery disease/ischemic heart disease, bilateral lower extremity peripheral artery disease and/or peripheral neuropathy of the bilateral lower extremities chronically aggravated the hypertension and/or chronic renal insufficiency.  Remand to address the question of aggravation of the Veteran's claimed hypertension and renal insufficiency is thus necessitated.  

The Board is likewise precluded from addressing the merits of the appellate issues presented on the basis that the supplemental statement of the case (SSOC) prepared while the case was most recently in remand status failed to identify all pertinent evidence received by VA since entry of the most recent prior SSOC of January 2009, and prior SSOC of April 2007 which notably identified pertinent evidence simply as "[e]vidence of record."  Cf. 38 C.F.R. §§ 3.103, 19.29, 19.31, 19.37, 19.38 (2012).  The SSOC of June 2012 did not consider or identify, among other evidence, the hearing transcript of December 2009, VA treatment records from March 2012, the report of a VA medical examination and opinions obtained in March 2012, and pertinent VA treatment records added to the claims folder in September 2011 and November 2010 (1996-2011).  Remand for corrective actions is therefore indicated.  

Accordingly, this case is REMANDED directly to the RO for the following actions:

1.  Obtain all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder.  

2.  Thereafter, forward the Veteran's claims folder to E. Parson, M.D., at the VA Medical Center in Togus, Maine, to permit him to review the claims folder in detail prior to the preparation of an addendum to his August 2010 and February 2012 reports of VA medical opinion.  That addendum should address fully the question of whether it is at least as likely as not that the Veteran's hypertension and/or renal insufficiency are proximately due to or chronically aggravated by any service-connected disability, to include coronary artery disease/ischemic heart disease, peripheral artery disease of the lower extremities, and peripheral neuropathy of the lower extremities, in addition to diabetes mellitus.  Rationale must be provided for the opinions offered.  Specific changes in the Veteran's hypertension and renal insufficiency which are attributable to any service-connected disability should be fully set forth, to include clarifying opinion as to the state of the control of the Veteran's blood pressure, as well as the degree of severity of the Veteran's renal insufficiency, to include whether any service-connected disability affected or contributed to the reasons that good control has not been achieved.  

If Dr. Parson is unavailable or in the event he desires to examine the Veteran, the Veteran should be afforded a VA medical examination at the applicable VA medical facility for evaluation of the nature and etiology of his claimed hypertension and renal insufficiency.  The Veteran's VA claims file must be furnished to Dr. Parson or his substitute for use in the study of this case and the author of the addendum should indicate whether the claims folder was provided and reviewed. 

Dr. Parson or his substitute is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a proposition as to find against.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

Dr. Parson or his substitute is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

3.  Readjudicate the remaining issues on appeal based on all of the evidence of record, to include all pertinent items not previously addressed in a statement of the case or SSOC, (to include the hearing transcript of December 2009, VA treatment records from March 2012, the report of a VA medical examination and opinions obtained in March 2012, and pertinent VA treatment records added to the claims folder in September 2011 and November 2010 (1996-2011)), and all governing legal authority.  If any benefit sought is not granted to the Veteran's satisfaction, issue to him an SSOC that fully identifies all pertinent evidence of record and dispositive law and regulations.  Then, afford the Veteran a reasonable period in which to respond, followed by a return of the record to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

